Citation Nr: 1024824	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
October 1984 rating decision in failing to consider the foreign 
body in the right knee.

2.  Whether there was CUE in the October 1984 rating decision in 
not granting a separate evaluation for arthritis of the right 
knee.

3.  Entitlement to service connection for chronic lumbar strain, 
to include as secondary to service-connected disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a meniscectomy of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals of a right knee meniscectomy with 
osteoarthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated April 
2004, the RO granted a separate 10 percent evaluation for 
osteoarthritis of the right knee, and assigned a 10 percent 
evaluation, effective December 9, 2003.  In addition, the RO 
confirmed and continued a 10 percent rating that had been in 
effect for many years for postoperative residuals of a right knee 
meniscectomy.  In a February 2006 rating decision, the RO denied 
the Veteran's claim for service connection for lumbar strain, to 
include as secondary to his right knee disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues regarding CUE and entitlement to service connection 
for lumbar strain, to include on a secondary basis, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the residuals of the 
right knee meniscectomy include tenderness, pain and instability, 
and are productive of no more than moderate impairment.

2.  The competent evidence of record shows that the limitation of 
motion of the right knee is not more than slight.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for postoperative 
residuals of a right knee meniscectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for postoperative residuals of a right knee meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require Department of 
Veterans Affairs (VA) to notify a veteran of what information or 
evidence is necessary to substantiate the claim; what subset of 
the necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in March 2004 and February 2005 letters, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The letters advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  A March 2006 
letter also informed the Veteran of how the VA assigns a 
disability rating and an effective date.  It further advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  A 
readjudication of the claims followed such notice, curing any 
timing defect.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Accordingly, no further development is required with 
respect to the duty to notify.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include private and VA medical 
records, VA examination reports and the Veteran's testimony at a 
hearing before the undersigned.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

I.  Postoperative residuals of a right knee meniscectomy

The Veteran has been assigned a 10 percent rating for the 
postoperative residuals of a right knee meniscectomy pursuant to 
Diagnostic Code 5257.  To be entitled to the next-higher 20 
percent rating under that code section, the evidence must show 
recurrent subluxation, lateral instability or other impairment of 
the knee which is moderate.  If severe, a 30 percent evaluation 
is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA outpatient treatment records disclose the Veteran was seen in 
December 2003 with reports of increasing pain and swelling of the 
right knee.  An examination revealed swelling, effusion, 
tenderness and laxity.  It was indicated the patella felt loose.  
Ibuprofen was prescribed.  He was fitted with a knee sleeve.  In 
February 2004, the Veteran related that about 1 1/2 months earlier, 
he had a severe episode of right knee pain that had lasted 
approximately three to four hours.  It was noted he wore a hinged 
knee brace.  An examination revealed mild to moderate effusion.  
There was mild laxity of the lateral collateral ligament, and the 
knee was stable otherwise.  The patella was hypermobile, and 
there was atrophy of the quadriceps.  The examiner commented the 
Veteran's knee condition was poor and he was strongly encouraged 
to discontinue his present occupation.  She added that continued 
labor that required heavy lifting or prolonged walking or 
standing would only exacerbate the condition.  She maintained the 
Veteran would probably require an early total knee arthroplasty.

A March 2004 determination of the Employment Security Commission 
of North Carolina concluded the Veteran had left his job due to 
continued problems with an old knee injury.  

The Veteran was afforded a VA examination of the joints in 
October 2004.  The examination demonstrated some lateral 
instability and crepitus.  There was no edema, effusion, 
weakness, tenderness, heat, abnormal movement or guarding of 
movement.  The Veteran's weight-bearing was good.  

Another VA joints examination was conducted in April 2005.  The 
Veteran asserted he had pain and a feeling of instability in the 
right knee.  He maintained that he stumbled, but had not fallen.  
On examination, there was effusion in the inferior pole of the 
patella on the right side.  It was tender to touch over the joint 
space on the medial side.  There was no abnormality to varus or 
valgus stress.  No drawer or McMurray's sign could be elicited.  
Muscle strength and a sensory evaluation of the right lower 
extremity were normal.  There was no tenderness to touch on the 
lateral side of the right knee.  The diagnosis was post-traumatic 
degenerative joint disease of the right knee, status post 
meniscectomy with residuals.  

During a VA examination of the joints in October 2006, the 
Veteran claimed he could have flare-ups with any strenuous 
activity.  There were no episodes of dislocations.  The Veteran 
denied having problems with activities of daily living.  There 
was no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  The 
diagnosis was cartilage tear status postoperative partial 
meniscectomy with residuals, right knee.

The Veteran was seen by a private physician in January 2007.  He 
reported swelling and recurrent giving way.  An examination 
showed tenderness at the lateral joint line with crepitation with 
McMurray's and valgus stress.  There was 1+ laxity at 30 degrees.  
The Veteran was also tender at the medial joint line.  Mild 
effusion was noted, and patellar grind was positive.  There was 
mild to moderate distal quadriceps atrophy on the right.  

The Veteran was seen by another private physician in February 
2007.  It was noted that the lateral compartment opened only 
partially with varus stress.  Drawer sign was 1+.  A pivot shift 
was present, but the Veteran guarded significantly to prevent it.  
The patella tended to subluxate laterally and was tilted 
clinically, although this could be partially reduced.  

Private medical records disclose that the Veteran was seen in 
June 2007.  He related that over the previous five or six months, 
his right knee pain had increased from moderate to fairly severe 
in intensity, and was associated with swelling.  He described the 
pain as 9/10 and noted that it was continuous.  Objectively, the 
right knee revealed moderate lateral aspect joint line 
tenderness.  Lateral joint line provocative testing elicited 
severe pain.  There was lateral condyle tenderness.  Mild 
patellofemoral crepitus, mild medial facet tenderness, and mild 
lateral facet tenderness were noted.  There was mild patellar 
apprehension.  Another June 2007 private record indicated that 
the Veteran was being fitted for a lateral unloader brace.

In December 2009, the Veteran told a private physician his right 
knee pain was aggravated by activity.  He reported a history of 
occasional locking.  An examination showed joint line tenderness 
laterally.  He had some discomfort with crepitus and 
patellofemoral manipulation.  Anterior and posterior stress 
testing was suggestive of an anterior cruciate ligament 
deficiency.  

In a statement dated February 2010, a private physician's 
assistant noted the Veteran had initially been evaluated at that 
facility for right knee pain in June 2007.  The examiner asserted 
the fact that whether the Veteran had lateral instability or 
subluxation had no bearing on his degree of disability.  He noted 
the Veteran had joint line tenderness.  He added that, as 
demonstrated by magnetic resonance imaging and X-rays, the 
lateral meniscus was likely nearly nonexistent or torn due to the 
degenerative process in the lateral compartment of the knee and 
as a result of the meniscectomy. 

Based on the findings, and resolving doubt in the Veteran's 
favor, the Board concludes that the Veteran's right knee 
disability is productive of moderate impairment.  Indeed, 
throughout the rating period on appeal clinical findings have 
fairly consistently shown laxity and instability.  

While a 20 percent evaluation under Diagnostic Code 5257 is found 
to be appropriate, the Board finds no basis for the next-higher 
30 percent evaluation.  Indeed, while some laxity and instability 
have been shown, the evidence fails to demonstrate severe 
disability.  For example, the laxity was described as mild in a 
February 2004 treatment note.  Likewise, VA examination in 
October 2004 showed "some" lateral instability and crepitus.  A 
June 2007 record revealed moderate joint line tenderness and only 
mild patellar apprehension.  Indeed, no objective findings 
expressly classify the Veteran's right knee instability as 
severe.  Moreover, while the Board recognizes the Veteran's 
complaints of right knee pain, it is noted that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and of DeLuca v. Brown, 8 Vet. App. 
202 (1995), addressing additional functional limitation due to 
factors such as pain and weakness, are not applicable to 
diagnostic codes such as 5257, which are not predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

In sum, a 20 percent rating, but no higher, is warranted for the 
postoperative residuals of a right knee meniscectomy.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II.  Osteoarthritis 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, no added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 20 
percent evaluation is for application where flexion is limited to 
30 degrees.  To achieve the next-higher 30 percent rating, the 
evidence must show flexion limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating applies 
where extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, a 
50 percent evaluation is warranted where extension is limited to 
45 degrees.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran's right knee arthritis has been rated based on 
limitation of motion.  A 10 percent evaluation has been in effect 
throughout the rating period on appeal. 

The Board notes that when he was seen in a private facility in 
June 2007, the range of motion of the right knee was from 5 to 50 
degrees, with pain.  This examination reflected the most severe 
limitation of motion demonstrated in the record, but still does 
not provide a basis on which to assign a higher rating.  The 
Board notes the VA examinations of October 2004, April 2005 and 
October 2006 revealed range of motion of 0-110 degrees; 0-120 
degrees; and 0-100 degrees, respectively.  It was reported at the 
time of the April 2005 VA examination that the Veteran was able 
to move the right knee easily and seemingly without a great deal 
of difficulty.  The October 2004 and October 2006 VA examinations 
disclosed the Veteran had pain on motion, but there was no 
fatigue, weakness or lack of endurance, and repetitive motion did 
not increase the range of motion loss.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating for either knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  In this regard, the 
Board points out that while pain is consistently reported 
throughout the record, and while the Veteran's competent reports 
of pain are found to be credible, there is no objective showing 
that such pain resulted in additional functional limitation 
sufficient to conclude that the disability picture most nearly 
approximates the next-higher 20 percent rating.  Indeed, the VA 
examinations showed no additional limitations due to pain, 
fatigue, weakness or lack of endurance following repetitive use.  
Thus, the 10 percent rating adequately addresses the subjective 
complaints and the objective findings regarding the Veteran's 
right disability.  Deluca, 8 Vet. App. 202.  

The Board also notes that the VA General Counsel has held that 
separate ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  However, at no time 
during the course of the appeal has the evidence demonstrated 
both loss of flexion and extension to a compensable degree.  
Accordingly, assignment of separate evaluations for limited 
flexion and extension of the right knee is not appropriate here.

In sum, the Board finds that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for postoperative residuals of a right knee meniscectomy 
with osteoarthritis.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

III.  Other considerations

The Board has also considered whether the Veteran's service-
connected right knee disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service- connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.




ORDER

An increased rating to 20 percent for postoperative residuals of 
a right knee meniscectomy is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.

An initial evaluation in excess of 10 percent for postoperative 
residuals of a meniscectomy of the right knee with osteoarthritis 
is denied.


REMAND

The Veteran also asserts that service connection is warranted for 
lumbar strain, to include on a secondary basis.  He contends that 
he developed the low back disability due to favoring the right 
knee.  The record reflects a diagnosis of lumbosacral strain.  
The Board acknowledges that two VA examinations addressed the 
Veteran's allegation that his low back disability is associated 
with his service-connected right knee disability.  The February 
2006 examination noted the Veteran had injured his back at work 
while lifting a metal picture frame.  The examiner opined that 
the lumbar spasm was not caused by the knee condition.  

When examined by the VA in February 2007, the Veteran related he 
had been required to do a lot of lifting at his previous job.  He 
stated that because of his knee condition, he did not use 
appropriate lifting techniques, and that, as a result, he 
developed a back disorder.  Based on a review of the record, the 
examiner concluded the Veteran's lumbosacral strain was more 
likely than not secondary to inappropriate lifting on the job.  
The current back problems were deemed to be work related and were 
not as likely as not secondary to the knee condition.  The 
examiner explained that the Veteran did not have any type of 
altered gait or exhibit abnormal weight bearing.  In an addendum 
in April 2007, the examiner added that the right knee disability 
had not increased the severity of the low back disability, again 
noting the absence of an altered gait or evidence of abnormal 
weight bearing.  However, the Board points out that there are 
numerous references in the records to the fact the Veteran has an 
antalgic gait.  The initial reference was made the Veteran was 
seen in a private facility in July 1992.  His gait was also noted 
to be antalgic in February 2004 and in January and June 2007.  
The Board also notes atrophy of the right quadriceps was reported 
in February 2004 and January 2007.  It was not found in June 
2007.

The Board observes that in rendering his opinion in 2007, the VA 
examiner failed to note and comment on the numerous references in 
the record stating the Veteran did have an antalgic gait.  

Additionally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Finally, by rating action dated in November 2007, the RO denied 
concluded that the October 1984 rating action which failed to 
consider the metallic fragment in the right knee and failed to 
assign a separate evaluation for arthritis did not contain CUE.  
The Veteran disagreed with these determinations.  A statement of 
the case has not yet been issued.  Where a statement of the case 
has not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be returned to 
the Board only if the appellant perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for a low back 
disability since his separation from 
service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran.  Any negative search results should 
be noted in the file and communicated to the 
Veteran. 

2.  The Veteran should then be afforded a 
VA orthopedic examination to elicit an 
opinion as to the possible relationship 
between his low back disability and his 
service connected right knee disabilities.  
All necessary tests should be performed.  
The examiner is requested to opine whether 
it is at least as likely as not that the 
Veteran's low back disability is caused or 
aggravated (permanent worsening beyond 
natural progress) by his service-connected 
right knee disability.  If aggravation is 
shown, the examiner should attempt to 
quantify the degree of aggravation beyond 
the baseline level of disability, to the 
extent possible.  The examiner should 
comment on the fact that an antalgic gait 
has been noted in the record.  The 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Issue a statement of the case 
reflecting its adjudication of the CUE 
issues.  The appellant should be afforded 
the appropriate period of time to respond.  
These issues should be returned to the 
Board only if the appellant submits a 
timely substantive appeal.

4.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claims may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


